Filed 8/30/13 P. v. Charter CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C073364

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F01433)

         v.

MICHAEL CHARTER,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                                      BACKGROUND
         Because this matter was resolved by plea the facts are taken from the stated factual
basis.
         Between February 28, 2013 and March 1, 2013, defendant willfully and
unlawfully took the victim’s 1990 Honda Accord without the victim’s permission and
with the intent to permanently deprive him of title and possession.
         A felony complaint charged defendant with vehicle theft (Veh. Code, § 10851,
subd. (a)), receiving stolen property (Pen. Code, § 496, subd. (a)) and misdemeanor
possession of burglary tools (Pen. Code, § 466). Defendant pleaded no contest to the
auto theft charge and the remaining counts were dismissed. The trial court granted
defendant probation for a period of five years conditioned on serving 270 days in county
jail, with credit for time served of six days. The trial court ordered defendant to pay a
$280 restitution fund fine (Pen. Code, § 1202.4), a $30 court facilities assessment (Gov.
Code, § 70373), a $40 court security fee (Pen. Code, § 1465.8, subd. (a)(1)), and a $25
urinalysis testing fee. The trial court reserved jurisdiction on the issue of direct victim
restitution. The trial court imposed and the defendant accepted additional terms and
conditions of probation, as stated in the probation report. Defendant appeals. He did not
obtain a certificate of probable cause. (Pen. Code, § 1237.5.)
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal.3d 436,
requesting the court to review the record and determine whether there are any arguable
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days have
elapsed, and we have received no communication from defendant. We have undertaken
an examination of the entire record pursuant to Wende, and we find no arguable error that
would result in a disposition more favorable to defendant.



                                              2
                                        DISPOSITION
     The judgment is affirmed.




                                                      MURRAY   , J.



We concur:



              HULL                 , Acting P. J.



             MAURO               , J.




                                             3